Citation Nr: 1125457	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  06-29 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to December 1990.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2010 the Board remanded to afford the Veteran an opportunity to testify at a personal hearing.  In March 2011, the Veteran withdrew his request for a hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C. 


REMAND

The Veteran alleges that he is entitled to service connection for prostate cancer due to exposure to herbicides while serving in Vietnam.  VA treatment records indicate that the Veteran was diagnosed with prostate cancer in 2004.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era, including prostate cancer, will be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2010).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

VA's regulation defining "served in the Republic of Vietnam," means "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  That the regulation requires that a service member had set foot within land borders of Vietnam in order to be entitled to the statutory presumptions of exposure to herbicides during service.  Haas v. Peake, 525 F.3d 1168 (2008); 38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  A Veteran who had served on board a Navy ship operating in the Vietnamese coastal waters has been found to have not "served in the Republic of Vietnam" because he had never gone ashore from the ship and set foot within land borders of Republic of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); 38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The Veteran's service personnel records show that he served in the Navy aboard the USS Constellation from the December 1964 to January 1965, and the USS Coral Sea from January 1965 to May 1965.  His service separation form indicates that he was awarded the Republic of Vietnam Meritorious Unit Commendation Civil Actions Medal, the Armed Forces Expeditionary Medal/Vietnam, and the Republic of Vietnam Campaign Ribbon, among other awards.  His primary specialties were listed as training officer; electronic equipment installation, maintenance, and repair officer; and facilities manager.  

The Veteran reported that while aboard the USS Constellation and the USS Coral Sea he flew to Da Nang several times during the performance of his duties as a classified courier.  He reported being temporarily assigned to Supplementary Radio to CTF 77.7.  Evidence suggests that the USS Coral Sea launched flight attacks on North Vietnam during 1965, and the USS Constellation also launched flight attacks during the war, yet the precise location of the ship is unclear.  The Veteran has also reported landing in Vietnam in February 1974 and sometime in 1975.  

There evidence currently of record from the service department does not currently show that the Veteran set foot in the Republic of Vietnam or the inland waterways during the Vietnam era to entitle him to a presumption of service connection for prostate cancer based on exposure to herbicide agents.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  In light of the Veteran's statements that he set foot on shore at Da Nang, the Board finds that the an attempt should be made to obtain copies of the deck logs of the USS Constellation and the USS Coral Sea to verify the Veteran's account that he went from ship to shore, to include verification of any involvement in CTF 77.7 and Detachment Bravo.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army and Joint Services Records Research Center (JSRRC) or other appropriate agency and ask for research of shipboard manifest logs, flight operation logs, or other records that may tend to show that the Veteran set foot in the Republic of Vietnam or the inland waterways during the Vietnam era on any aircraft flying from the USS Constellation from the December 1964 to January 1965, and the USS Coral Sea from January 1965 to May 1965.  A search should specifically be conducted of the passenger records of flights to mainland Vietnam, to include any assignments to CTF 77.7 and Detachment Bravo.  The JSRRC should attempt to confirm the presence of the Veteran on any flight landing in Vietnam.  If the search for information verifying disembarkation in Vietnam leads to negative results, that should be documented in the claims file.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


